IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
V.K.F.,                                              No. 70700-1-1
D.O.B.: 12/10/10,
                                                     DIVISION ONE
                       A minor child.
                                                      UNPUBLISHED OPINION
GALINA FRALEY,
                                                                                                  C'J
                                                                                      ro         wo
                                                                                      o
                                                                                                 -—\cz
                       Appellant,                                                     jr-
                                                                                                 "}y*-~^

                                                                                                 rn~
                                                                                      £5         r-j —
                                                                                      •**""      ->-. ^
               v.
                                                                                        1
                                                                                                  "K "1

                                                                                                  v O :'
STATE OF WASHINGTON                                                                    js»        -~-'-.
                                                                                       ZsC        -~._~ ;
DEPARTMENT OF SOCIAL AND                                                                          ni!-
                                                                                       No. 70700-1-1/2



appeal.

       Over the past several years, Child Protective Services (CPS) has received

numerous referrals of abuse or neglect concerning Galina's children.4 Since

V.K.F.'s birth, CPS determined that three referrals were "founded."5            The first

founded referral alleged severe dental neglect of one of V.K.F.'s half siblings and

unsanitary conditions of the home.6 The second founded referral alleged that

domestic violence had taken place in December 2011, while V.K.F. was present.7

The third founded referral, made in December 2012, alleged neglect of Galina's

children.8 That referral also alleged sexual abuse by Mark, but the Department

of Social and Health Services (Department) determined that this allegation was

unfounded.9     The family was offered services on a voluntary basis following

referrals in 2010, 2011, and 2012.10

       On October 25, 2012, Mark was arrested after physically assaulting Galina

at their home.11     Whatcom County Deputy Terrance Brown responded to the

report of assault.12 When he arrived at the home, Galina was there with her

brother and sister.13 Galina informed Deputy Brown that Mark pushed her down



4 3 RP at 92.
5 3 RP at 92-93. "'Founded' means the determination following an investigation by CPS
that based on available information it is more likely than not that child abuse or neglect
did occur." WAC 388-15-005.
6 3 RP at 93.
71 RP at 135-36; 3 RP at 93-94.
81 RPat142, 155; 3 RP at 94.
91 RPat143, 145; 3 RP at 94.
101 RPat151.
11 1 RP at 45; 2 RP at 66.
12 2 RP at 126, 128.
13 2 RP at 128-29.
No. 70700-1-1/3



to the floor and threatened to punch her.14 He then pushed her against a piece

of furniture in the bedroom.15      Deputy Brown observed injuries on Galina's

shoulder that he believed were consistent with her report of assault.16 All five of

Galina's children were home during the assault.17

         That night, Galina signed a voluntary statement composed by Deputy

Brown.18 The statement contained Galina's verbal narrative of the events that

had transpired that night.19 It also indicated that in the previous three months,

Mark had pushed, hit, and threatened Galina.20 According to the statement,

Mark had become increasingly abusive over the past three months.21 By the
third month, he was abusing Galina every other day.22               The statement

additionally described an incident of physical assault that occurred shortly before
October 25.23 All five of Galina's children witnessed this assault.24

          As a result of the October 2012 assault, a no contact order was put in

place, prohibiting Mark from contacting Galina.25 Galina and Mark separated,
and at the time of the dependency proceedings, they were not living together.26
            On January 4, 2013, the Department filed a dependency petition as to


14 2   RP   at   129.
15 2   RP   at   129.
16 2   RP   at   129.
171    RP   at   55.
18 2 RP at 130; Exhibit (Ex.) 1.
19 2 RP at 130; Ex. 1.
201 RPat41; Ex. 1.
21 Ex.   1.
22 Ex.   1.
23 Ex.   1.
24 Ex.   1.
251 RP at 87-88; 3 RP at 120-21.
261 RPat119.
No. 70700-1-1/4



V.K.F.27 A dependency fact-finding hearing was held in April and May 2013.

        At the hearing, Galina presented testimony describing the October 2012

assault.28 Although Galina testified that she had invited her brother and sister

over earlier that night because she was worried for her safety, she denied that

she had ever been fearful of Mark.29 She also denied an ongoing pattern of

domestic abuse by Mark.30           Galina further denied most of the statements

included in the voluntary statement, claiming that prior to October of that year,

Mark had not abused her.31          According to Galina's testimony, the voluntary

statement was based on her sister's exaggerated report to Deputy Brown.32

        The Department offered the testimony of Dr. Walter Uhl, a clinical

psychologist.33 Dr. Uhl conducted a psychological evaluation of Galina in April

2012.34 He testified that during the evaluation, Galina depicted her father as a

domineering, harsh disciplinarian who beat Galina and her siblings when they

"acted out."35 Galina also told Dr. Uhl that her former husband had physically

abused her.36

            Bryan May, Mark's domestic violence treatment provider, testified that he




271 RP at 145, 147-48; CP at 6.
281 RP at 40.
291 RP at 42, 57.
301 RPat41.
31 1 RP at 41, 60-65, 68-69.
321    RP   at   41-43.
33 2   RP   at   82-83.
34 2   RP   at   90-91.
35 2   RP   at   93.
36 2   RP   at   95.
No. 70700-1-1/5



performed an evaluation of Mark in March 2013.37 May determined that there

was a high likelihood that Mark minimized the severity of the abuse he

perpetrated.38 May also found that there was a high likelihood that Mark would

be abusive in the future without intervention.39 At the time of the hearing, Mark

was seeking treatment from May and had completed 6 out of 32 sessions.40
        On May 2, 2013, the trial court entered a dependency order, finding V.K.F.

dependent pursuant to RCW 13.34.030.41 With regard to V.K.F.'s placement, the

court made the following challenged findings:

        2.4 Placement:



            It is currently contrary to the child's welfare to return home. The
        child should be placed ... for the following reasons:
                       [Tjhere is no parent or guardian available to care for the
        child. . ..

        The child should be placed or remain in:
                       Relative placement with [V.K.F.'s maternal grandparents.].. .

            2.5 Reasonable Efforts:

                       The health, safety, and welfare of the child cannot be
            adequately protected at home.


            4.6 Visitation:

                       The mother resides in placement's home. Mother's visits are
            liberal[ly] supervised by the maternal grandmother or maternal
            aunt. I42'


37 3   RP   at   52.
38 3   RP   at   58.
39 3   RP   at   58.
40 3   RP   at   60.
41 CP at 97, 99.
42 CP at 99, 100, 105.
No. 70700-1-1/6




      On May 9, 2013, following a dispositional hearing, the trial court entered a

dispositional order on dependency.43 The trial court placed V.K.F. in out-of-home

care with her maternal grandmother and required that Galina's visits be

supervised by V.K.F.'s maternal grandmother or aunt.44           The court made

challenged factual findings as to placement, which are nearly identical to the

contested findings set forth in the dependency order.45
       On May 30, 2013, the trial court entered findings of fact and conclusions of

law.46 The court made the following relevant uncontested findings:

       6. Galina Fraley has been the victim of recurrent domestic violence
       perpetrated on her by her father, her former husband, and Mark
       Fraley.


       8. The testimony that the parents have not had a history of
       domestic violence between them, where Mr.              Fraley is the
       perpetrator and Ms. Fraley is the victim, is not credible; the
       evidence and testimony provided by witnesses leads the court to
       believe that domestic violence has been a recurrent issue between
       the parents.

       9. The child has been exposed to the father's domestic violence
       perpetrated upon the mother.


       11. The father is currently in treatment as a domestic violence
       abuser but that treatment is not complete. It is highly likely that the
       father will continue to perpetrate domestic violence without
       continued treatment and court intervention.

       12. The mother has been physically abused by her own father, the
       maternal grandfather. The last time this occurred was almost 14

43 CP at 171.
44 CP at 174.
45 CP at 97, 99, 100, 105.
46 CP at 180.
No. 70700-1-1/7



       years ago.



       16. The court is concerned by what appears to be a pattern of
       denying domestic violence by the parents. Neither parent is
       presently capable of safely parenting the child without court
       supervision: At this time, the court is not confident that if domestic
       violence occurred prospectively, [the] mother would do anything
       about it. At this time the court is not confident that the parents
       would follow through with domestic violence perpetrator and victim
       services prospectively without the court supervision involved in a
       dependency. The parents need to follow through with services to
       help them prevent domestic violence prospectively.

       17. Given the dynamics present in the family history, the risks to the
       child's health, safety, and welfare indicate that comprehensive
       parenting education are [sic] needed in order for the mother and
       father to parent safely.[47]

       The trial court also made the contested finding that "[t]he mother has

mental health diagnoses that negatively impact her ability to parent, especially
her ability to be alert to the child's needs and to be physically protective of the

child."48

        Galina appeals.

                                    ANALYSIS

        Galina urges this court to reverse the dispositional order, contending that
the trial court abused its discretion by placing V.K.F. in out-of-home care and

requiring that Galina's visitation with V.K.F. be supervised. We disagree. The
trial court's findings were supported by substantial evidence and its decision was

reasonable to ensure V.K.F.'s health, safety, and welfare.



47 CP at 181-82.
48 CP at 181.
No. 70700-1-1/8



      When determining an appropriate placement, the best interests of the

child are of paramount concern. In re Dependency of R.W., 143 Wn. App. 219,

223, 177 P.3d 186 (2008) (citing RCW 13.34.020). Thus, "[although parents

have a fundamental liberty and privacy interest in the care and custody of their

children, a trial court should not allow the rights of the biological parents to

override a child's best interests when determining placement under the

dependency statute." R.W.. 143 Wn. App. at 223-24 (citing RCW 13.34.020; jn
re Dependency of J.B.S., 123 Wn.2d 1, 8, 12, 863 P.2d 1344 (1993)).

       After a court finds a child to be dependent, it must enter an order of

disposition.    RCW 13.34.130. In this order, the court may order the child
removed from the home "if the court finds that reasonable efforts have been

made to . . . eliminate the need for removal . . . unless the health, safety, and

welfare of the child cannot be protected adequately in the home."                RCW

13.34.130(3).

          "The trial court has broad discretion and is allowed considerable flexibility

to receive and evaluate all relevant evidence to reach a decision recognizing

both the welfare of the child and the parents' rights." R.W.. 143 Wn. App. at 223
(citing In re the Welfare of B.D.F., 126 Wn. App. 562, 574, 109 P.3d 464 (2005)).
Accordingly, a trial court's placement decision in a dependency proceeding is
discretionary and will be overturned only upon a showing of an abuse of
discretion. In re Dependency of A.C.. 74 Wn. App. 271, 275, 873 P.2d 535
(1994).      A trial court abuses its discretion when its decision is manifestly


                                            8
No. 70700-1-1/9



unreasonable or based on untenable grounds. State v. Lormor, 172 Wn.2d 85,

94, 257 P.3d 624 (2011).

       Galina asserts that the record does not support the trial court's findings

that "[i]t is currently contrary to the child's welfare to return home," and that "[t]he

health, safety, and welfare of the child cannot be adequately protected in the

home."49 But ample evidence established that V.K.F.'s welfare would not be

protected in Galina's care. Thus, the trial court's decision to order out-of-home

placement and supervised visitation was warranted.

       In evaluating a claim of insufficiency of the evidence in a dependency

proceeding, we determine whether substantial evidence supports the trial court's

findings of fact and whether those findings of fact support the trial court's

conclusions of law. In re Dependency of CM., 118 Wn. App. 643, 649, 78 P.3d

191 (2003). Evidence is substantial if, viewed in the light most favorable to the

prevailing party, a rational trier of fact could find the fact by a preponderance of

the evidence. In re Dependency of E.L.F.. 117 Wn. App. 241, 245, 70 P.3d 163

(2003). We do not reweigh the evidence or evaluate witness credibility. In re

Welfare of C.B., 134 Wn. App. 942, 953, 143 P.3d 846 (2006).

       Here, the trial court's decision to order out-of-home placement and

supervised visitation was primarily based on V.K.F.'s exposure to domestic
violence and its resulting risks to her welfare.50 The court's undisputed findings

establish that domestic violence has been a recurring problem between Mark and


49 CP at 99, 100; 172-73.
50 See CP at 181-82; 4 RP at 47-52, 103.
No. 70700-1-1/10



Galina and that V.K.F. has been exposed to it.51 It is also undisputed that the

parents have denied the existence of a pattern of domestic violence.52 As a

result, if an incident of domestic violence were to occur prospectively, Galina may

not take action to protect V.K.F.53 Significantly, the court made the unchallenged

finding that "the risks to the child's health, safety, and welfare indicate that

comprehensive parenting education are [sic] needed in order for the mother and

father to parent safely."54 Thus, as the court found, the parents were not capable

of safely parenting V.K.F. without court supervision.55 These undisputed facts,

treated as verities on appeal, sufficiently establish that V.K.F.'s welfare would be

jeopardized ifV.K.F. were placed in Galina's care. See In re Interest of J.F., 109

Wn. App. 718, 722, 37 P.3d 1227 (2001).

       Furthermore, testimony adduced          at the    hearing supported these

undisputed findings, as well as the trial court's finding that V.K.F.'s health, safety,

and welfare would not be protected if placed in Galina's care. First, abundant

evidence indicated a pattern of domestic violence. In addition to the physical

assault perpetrated by Mark in October 2012, Galina's voluntary statement

reported three months of increasing physical abuse occurring before the October

incident.   Moreover, May testified that there was verbal violence, emotional

violence, intimidation, and actual physical abuse between Mark and Galina.56 He


51 CP at 181.
52 CP at 181.
53 CP at 181-82.
54 CP at 182.
55 CP at 181-82.
56 3 RP at 58.

                                          10
No. 70700-1-1/11



also determined that there was a high likelihood that Mark would be abusive in

the future without intervention.57 Further, CPS had concluded that a previous

allegation of assault was founded in 2011. Finally, a staff member at a domestic

violence clinic testified that Galina sought her assistance on October 23, 2012 to

file a protection order.58

       Second, ample evidence demonstrated Galina's refusal to acknowledge

the severity of abuse by Mark. Although Galina signed the voluntary statement

that described previous physical assaults by Mark, at the hearing, she repeatedly

denied the statements contained therein.      She also denied that any acts of

domestic violence took place before the October 2012 incident and denied

ongoing domestic violence.    Further, Galina testified that she had never been

fearful of Mark, but she also testified that she had invited her siblings to her

house before Mark returned home on October 25 because she was concerned

for her safety.59

       The CPS social workers assigned to the case also provided testimony

regarding Galina's denial of domestic violence and the danger this posed on

V.K.F. Judy Gischer testified that in 2012, prior to the October incident, she met

with Mark and Galina after she received a domestic violence referral.60       She

testified that she offered them domestic violence services but they refused to




57 3 RP at 58.
58 4 RP at 16, 22.
591 RP at 42, 57.
60 2 RP at 57.


                                        11
No. 70700-1-1/12



participate in these services.61 Julie Turner testified that Galina did not perceive

Mark as a threat to her children despite the domestic violence.62             Turner

expressed concern that the continuing incidents of domestic violence posed a

threat to Galina's children and that Galina was not protective of them.63

         Angela Paull also testified that when she initially interviewed Galina about

the domestic violence issue, Galina denied any history of it but later admitted that

Mark was abusive.64       Paull testified that she was concerned that Galina was

putting herself in danger by continuing her relationship with Mark.65           Paull
believed that Galina's failure to recognize the danger posed by Mark placed

V.K.F. in danger.66

         Finally, at the hearing, May and Paull explained the negative effects that
exposure to domestic violence has on a child. May opined that a child who
witnesses abuse is likely to become an abuser or a victim when he or she grows

up.67 Paull testified that exposure to domestic violence poses substantial risks to
children.68 According to her testimony, domestic violence negatively impacts all
aspects of a child's development: physical, emotional, psychological, behavioral,
and social.69 Further, children affected by domestic violence have more health



61 2   RP at 58-59.
621    RP at 145.
631    RPat145.
64 3   RP 113.
65 3   RP at 117.
66 3 RP at 117
67 3 RP at 57.
68 3 RP at 86, 111.
69 3 RP at 111.

                                           12
No. 70700-1-1/13



and behavioral issues than the average child.70 Paull believed that V.K.F. was at

risk of these problems as a result of the domestic violence that occurs between

her parents.71 This was particularly true in light of the fact that V.K.F. had been

present for at least two incidents of domestic violence.72 Finally, because of

these risks, Paull believed that it was contrary to V.K.F.'s health, safety, and

welfare to return home to either parent at that time.73

       In sum, the record demonstrates that there is a pattern of domestic

violence, that Galina and Mark fail to acknowledge its severity, and exposure to

the domestic violence poses a risk to Galina's welfare. Thus, the court's findings

that placement with Galina was contrary to V.K.F.'s welfare was more than

adequately reflected in the record. These findings also supported the court's

decision to order supervised visitation to protect V.K.F.'s health, safety, and

welfare.

       Nevertheless, Galina contends that no evidence supported the trial court's

finding that "[t]he mother has mental health diagnoses that negatively impact her

ability to parent, especially her ability to be alert to the child's needs and to be

physically protective of the child."74 We disagree.
       The court's uncontroverted findings, amply supported by the evidence,

established that Galina's long-standing suffering of domestic violence and her



70 3 RP at 111.
71 3 RP at 111.
72 3 RP at 111.
73 3 RP at 125.
74 CP at 181.

                                         13
No. 70700-1-1/14



denial of such abuse hindered her ability to adequately parent V.K.F.75 Because

of the emotional and physical abuse she suffered during her childhood and in her

marital relationships, Dr. Uhl diagnosed Galina with post-traumatic stress

disorder.76 Dr. Uhl also diagnosed Galina with major depressive disorder with

catatonic features as well as dissociative fugue.77 As Dr. Uhl explained in his

testimony, "dissociative fugue" is where "a person who has blackouts for specific

periods of time where they may function for a certain period of time but not recall

functioning at all."78 Given this evidence and the findings previously discussed,

the court properly found that Galina's mental illness would negatively impact her

ability to parent.

         Galina argues that the trial court could have imposed less restrictive

measures to protect V.K.F. from domestic violence. But Galina was residing at

V.K.F.'s grandparents at the time of the hearing and the court imposed no

temporal restrictions on her contact with her daughter. Furthermore, Galina's

visitations were to be "liberal[ly] supervised."79 These limitations were generous

considering the court's finding that Galina was not capable of safely parenting

V.K.F.

         In light of the evidence concerning the significant risks V.K.F. would face

through continued exposure to domestic violence, the trial court's placement

decision was in V.K.F.'s best interest. The trial court did not err.


75 CP at 181; 1 RP at 31, 90.
76 2 RP at 96-97.
77 2 RP at 97.
78 2 RP at 98.
79 CP at 105.

                                          14
No. 70700-1-1/15



     Affirmed.




WE CONCUR:




                   15